EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Keith Haupt on 6/25/2021.

The application has been amended as follows: 

IN THE CLAIMS:

Claim 1, Lines 3-4:  The phrase “a plurality of panels each arranged in a generally vertical orientation and stacked one upon another when in the closed position;” has been deleted and replaced with the phrase -- a plurality of panels each arranged in a generally vertical orientation and stacked one upon another when in the closed position; wherein each of the plurality of panels has a front face and at least a portion of the front face of each of the plurality of panels is coplanar with at least a portion of the front face of each of the other of the plurality of panels when the door is in the closed position; --.

Claim 26, Lines 3-4:  The phrase “a plurality of panels each arranged in a generally vertical orientation and stacked one upon another when in the closed position;” has been deleted and replaced with the phrase --a plurality of panels each arranged in a 

Claim 29: Claim 29 has been CANCELED and DELETED.

Claim 30: Claim 30 has been CANCELED and DELETED.

Conclusion
Claims 1-10, 12-23, 25-28, and 31 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JUSTIN B REPHANN/Examiner, Art Unit 3634